ACCEPTED
                                                                                      01-14-00936-cv
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  1/7/2015 4:32:31 PM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK

                                No.   1039665

JOEL D. MALLORY, JR.                   §         IN THE COUNTYFILED
                                                                COURT
                                                                    IN
                                                                       OF
                                       §                       1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                       §
                                                               1/7/2015 4:32:31 PM
                                       §
                                                               CHRISTOPHER A. PRINE
VS                                     §         HARRIS       COUNTY,     TEXAS
                                                                       Clerk
                                       §
                                       §
                                       §
                                       §
WEST BELLFORT PROPERTY                 §
OWNERS ASSOCIATION                     §
                                       §         COURT NUMBER FOUR (4)

                            NOTICE OF APPEAL


      JOEL D. MALLORY, JR., Plaintiff files his Notice of Appeal of the Order

Granting Summary Judgment (August 6, 2014) and the Order Denying Motion for

New Trial (October 21, 2014).

                                           Respectfully submitted,


                                           /s/ joel mallory

                                           Joel D. Mallory, Jr.
                                           Plaintiff pro se
                                           TBN: 00786082
                                           P.O. Box 301035
                                           Houston, Texas 77230
                                           Tele: (713) 429-0350
                                           Fax: (713) 429-0350




                                       1
                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this document (as corrected) has been
served or will be served upon Opposing Counsel of Record by U.S. Mail, or by any
means authorized by the Rules on November 20, 2014.


                                              /s/ joel mallory
                                              Joel D. Mallory




                                         2